



















STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE






by and among


EDULINK INC.


a Nevada Corporation
and


MEGA MEDIA GROUP, INC.


a New York Corporation










effective as of August 10, 2006





--------------------------------------------------------------------------------








Table of Contents


ARTICLE I
 
1
REPRESENTATIONS, COVENANTS AND WARRANTIES OF EDULINK
1
Section 1.1
Organization.
1
Section 1.2
Capitalization.
2
Section 1.3
Subsidiaries.
2
Section 1.4
Tax Matters: Books and Records.
2
Section 1.5
Litigation and Proceedings.
2
Section 1.6
Material Contract Defaults.
2
Section 1.7
Information.
2
Section 1.8
Title and Related Matters.
3
Section 1.9
Contracts.
3
Section 1.10
Compliance With Laws and Regulations.
3
Section 1.11
Approval of Agreement.
3
Section 1.12
Material Transactions or Affiliations.
3
Section 1.13
No Conflict With Other Instruments.
4
Section 1.14
Governmental Authorizations.
4
ARTICLE II
 
4
REPRESENTATIONS, COVENANTS AND WARRANTIES OF MEGA MEDIA
4
Section 2.1
Organization.
4
Section 2.2
Capitalization.
4
Section 2.3
Subsidiaries.
5
Section 2.4
Tax Matters, Books & Records.
5
Section 2.5
Information.
5
Section 2.6
Title and Related Matters.
5
Section 2.7
Litigation and Proceedings.
5
Section 2.8
Contracts.
5
Section 2.9
No Conflict With Other Instruments.
6
Section 2.10
Material Contract Defaults.
6
Section 2.11
Governmental Authorizations.
6
Section 2.12
Compliance With Laws and Regulations.
6
Section 2.13
Insurance.
6
Section 2.14
Approval of Agreement.
7
Section 2.15
Material Transactions or Affiliations.
7
ARTICLE III
 
7
EXCHANGE PROCEDURE AND OTHER CONSIDERATION
7
Section 3.1
Share Exchange/Delivery of Mega Media Securities.
7
Section 3.2
Issuance of Edulink Shares.
7
Section 3.3
Intentionally Omitted.
7
Section 3.4
Present Liabilities of Edulink.
8
Section 3.5
Events Prior to Closing.
8
Section 3.6
Closing.
8
Section 3.7
Termination.
8
Section 3.8
Directors of Edulink After Acquisition.
9
Section 3.9
Officers of Edulink.
9

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE IV
 
9
SPECIAL COVENANTS
9
Section 4.1
Access to Properties and Records.
9
Section 4.2
Availability of Rule 144.
9
Section 4.3
Special Covenants and Representations Regarding the Edulink Common Shares to be
Issued in the Exchange.
10
Section 4.4
Third Party Consents.
10
Section 4.5
Actions Prior to and Subsequent to Closing.
10
Section 4.6
Indemnification.
10
ARTICLE V
 
11
CONDITIONS PRECEDENT TO OBLIGATIONS OF EDULINK
11
Section 5.1
Accuracy of Representations.
11
Section 5.2
Director Approval.
11
Section 5.3
Officer's Certificate.
11
Section 5.4
No Material Adverse Change.
11
Section 5.5
Other Items.
12
Section 5.6
Payments for 1934 Exchange Act Compliance.
12
ARTICLE VI
 
12
CONDITIONS PRECEDENT TO OBLIGATIONS OF MEGA MEDIA
12
Section 6.1
Accuracy of Representations.
12
Section 6.2
Director Approval.
12
Section 6.3
Officer's Certificate.
12
Section 6.4
No Material Adverse Change.
12
Section 6.5
1934 Exchange Act Compliance.
12
Section 6.6
Authorized Shares.
12
ARTICLE VII
 
13
MISCELLANEOUS
13
Section 7.1
Brokers and Finders.
13
Section 7.2
Law, Forum and Jurisdiction.
13
Section 7.3
Notices.
13
Section 7.4
Attorneys' Fees.
13
Section 7.5
Confidentiality.
13
Section 7.6
Schedules; Knowledge.
13
Section 7.7
Third Party Beneficiaries.
13
Section 7.8
Entire Agreement.
14
Section 7.9
Survival; Termination.
14
Section 7.10
Counterparts.
14
Section 7.11
Amendment or Waiver.
14
Section 7.12
Expenses.
14
Section 7.13
Headings; Context.
14
Section 7.14
Benefit.
14
Section 7.15
Public Announcements.
14
Section 7.16
Severability.
14
Section 7.17
Failure of Conditions; Termination.
14
Section 7.18
No Strict Construction.
15
Section 7.19
Execution Knowing and Voluntary.
15
Section 7.20
Amendment.
15



ii

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE
 
THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE (the “Agreement”), is made and
entered into this 10th day of August, 2006, by and among Edulink, Inc., a Nevada
corporation with its principal place of business located at 201 Wilshire Blvd,
Santa Monica, California 90401 (“Edulink"); Mega Media Group, Inc., a New York
Corporation with its principal place of business located at 1122 Coney Island
Avenue, Suite 210, Brooklyn, New York 11230 ("Mega Media”) and the Mega Media
shareholders listed on Schedule 3.2 attached hereto and made a part hereof (“MM
Shareholders”) (collectively, Mega Media and the MM Shareholders shall be known
as the “MM Group”).


Premises


A. This Agreement provides for the acquisition of all of the issued and
outstanding capital stock of Mega Media owned by the MM Shareholders, making
Mega Media a wholly owned subsidiary of Edulink, in exchange for the issuance by
Edulink to the MM Shareholders, upon the increase in the authorized capital
stock, of a total number of shares of Edulink common stock, which will
represent, and equate to, 90% of Edulink’s issued and outstanding common stock
after the transaction is closed


B. The boards of directors of Edulink and Mega Media have determined, subject to
the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their
stockholders, respectively. This Agreement is being entered into for the purpose
of setting forth the terms and conditions of the proposed acquisition.


C. The parties desire that the exchange qualify as a tax free exchange meeting
the requirements of Article 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended.


Agreement


NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:


ARTICLE I

REPRESENTATIONS, COVENANTS AND WARRANTIES OF EDULINK
 
As an inducement to and to obtain the reliance of Mega Media, Edulink represents
and warrants as follows:


Section 1.1 Organization. Edulink is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign corporation in the jurisdiction in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the Schedules attached hereto (hereinafter defined)
are complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not violate any
provision of Edulink's articles of incorporation or bylaws. Edulink has full
power, authority and legal right and has taken all action required by law, its
articles of incorporation, its bylaws or otherwise to authorize the execution
and delivery of this Agreement.


1

--------------------------------------------------------------------------------


Section 1.2 Capitalization. The authorized capitalization of Edulink consists of
1,500,000,000 shares of common stock, $0.001 par value per share. As of the date
hereof, Edulink has 1,500,000,000 common shares issued and outstanding,
excluding 516,061,636 shares represented by that certain stock certificate
number 17191 for 735,000,000 shares of common stock issued to Ian Rescigno,
which is attached as Schedule 1.2, pursuant to that certain judgment attached as
Schedule 1.5.


All issued and outstanding shares are legally issued, fully paid and
nonassessable and are not issued in violation of the preemptive or other rights
of any person. There are no securities, warrants or options authorized or
issued.


Section 1.3 Subsidiaries.  Edulink has no subsidiaries.
 
Section 1.4 Tax Matters: Books and Records.
 



 
(a)
The books and records, financial and others, of Edulink are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and




 
(b)
Edulink has no liabilities with respect to the payment of any country, federal,
state, county, or local taxes (including any deficiencies, interest or
penalties).




 
(c)
Edulink shall pay all outstanding liabilities of Edulink prior to the Closing as
set forth in Schedule 1.4.



Section 1.5 Litigation and Proceedings. There are no actions, suits, proceedings
or investigations pending or threatened by or against or affecting Edulink or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign or before any arbitrator of any
kind that would have a material adverse affect on the business, operations,
financial condition or income of Edulink. Edulink is not in default with respect
to any judgment, order, writ, injunction, decree, award, rule or regulation of
any court, arbitrator or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default. Edulink has a judgment or order against it, which
provides for the issuance of 735,000,000 shares of common stock to Ian and
Ronald Rescigno. A copy of the judgment or order is attached as Schedule 1.5.


Section 1.6 Material Contract Defaults.  Edulink is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of Edulink, and there is no event of default in any material
respect under any such contract, agreement, lease or other commitment in respect
of which Edulink has not taken adequate steps to prevent such a default from
occurring.


 Section 1.7 Information. The information concerning Edulink as set forth in
this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made in light
of the circumstances under which they were made, not misleading.


2

--------------------------------------------------------------------------------


 Section 1.8 Title and Related Matters. Edulink has good and marketable title to
and is the sole and exclusive owner of all of its properties, inventory,
interest in properties and assets, real and personal (collectively, the
“Assets”) free and clear of all liens, pledges, charges or encumbrances. Edulink
owns free and clear of any liens, claims, encumbrances, royalty interests or
other restrictions or limitations of any nature whatsoever and all procedures,
techniques, marketing plans, business plans, methods of management or other
information utilized in connection with Edulink’ business. No third party has
any right to, and Edulink has not received any notice of infringement of or
conflict with asserted rights of other with respect to any product, technology,
data, trade secrets, know-how, proprietary techniques, trademarks, service
marks, trade names or copyrights which, singly on in the aggregate, if the
subject of an unfavorable decision ruling or finding, would have a materially
adverse affect on the business, operations, financial conditions or income of
Edulink or any material portion of its properties, assets or rights.


 Section 1.9 Contracts. On the closing date:



 
(a)
There are no material contracts, agreements, franchises, license agreements, or
other commitments to which Edulink is a party or by which it or any of its
properties are bound;




 
(b)
Edulink is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as Edulink can now foresee) materially and adversely affect,
the business, operations, properties, assets or conditions of Edulink; and




 
(c)
Edulink is not a party to any material oral or written: (I) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement; and
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.



 Section 1.10 Compliance With Laws and Regulations. To the best of Edulink’s
knowledge and belief, Edulink has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Edulink or would not result in Edulink incurring material liability.


 Section 1.11 Approval of Agreement. The directors of Edulink have authorized
the execution and delivery of this Agreement and have approved the transactions
contemplated.


 Section 1.12 Material Transactions or Affiliations. There are no material
contracts or agreements of arrangement between Edulink and any person, who was
at the time of such contract, agreement or arrangement an officer, director or
person owning of record, or known to beneficially own ten percent (10%) or more
of the issued and outstanding Common Shares of Edulink and which is to be
performed in whole or in part after the date hereof. Edulink has no commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into material transactions with any such affiliated person.
 
3

--------------------------------------------------------------------------------


Section 1.13 No Conflict With Other Instruments. Notwithstanding any agreements
executed between Edulink and investors of NIR Group, Inc., the execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement or instrument to which Edulink is a
party or to which any of its properties or operations are subject.


Section 1.14 Governmental Authorizations. Edulink has all licenses, franchises,
permits or other governmental authorizations legally required to enable it to
conduct its business in all material respects as conducted on the date hereof.
Except for compliance with federal and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent or order of, or
registration, declaration or filing with, any court or other governmental body
is required in connection with the execution and delivery by Edulink of this
Agreement and the consummation of the transactions contemplated hereby.




ARTICLE II
REPRESENTATIONS, COVENANTS AND WARRANTIES OF MEGA MEDIA


As an inducement to, and to obtain the reliance of Edulink, Mega Media
represents and warrants as follows:


Section 2.1 Organization.  Mega Media is a corporation duly organized, validly
existing and in good standing under the laws of New York and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign entity in the country or states in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification. Included in the attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of Mega Media's certificate of incorporation or bylaws. Mega Media has
full power, authority and legal right and has taken all action required by law,
its articles of incorporation, bylaws or otherwise to authorize the execution
and delivery of this Agreement.
 
Section 2.2 Capitalization. Mega Media’s authorized capitalization consists of
90,000,000 shares, consisting of (a) 70,000,000 shares of common stock, $.001
par value per share, of which 5,277,446 are issued and outstanding as of the
date hereof, and (b) 20,000,000 shares of preferred stock, $.001 par value per
share, of which 14,492,000 are issued and outstanding as of the date hereof.


All issued and outstanding common shares have been legally issued, fully paid,
are nonassessable and not issued in violation of the preemptive rights of any
other person. Mega Media has no other securities, warrants or options authorized
or issued.


Section 2.3  Subsidiaries.  Mega Media has the following subsidiaries:


4

--------------------------------------------------------------------------------


 

 
(a)
Mega Media Studios, Inc.

 
(b)
Mega Media Records, Inc. d/b/a Skeleton Key Media

 
(c)
Mega Media Film, Inc.

 
(d)
Mega Media Sports Entertainment, Inc.

 
(e)
VSE Magazine, Inc.

 
(f)
Echo Broadcasting Group, Inc.

 
Section 2.4 Tax Matters, Books & Records.



 
(a)
Mega Media’s books and records, financial and others are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices;




 
(b)
Mega Media has no liabilities with respect to the payment of any country,
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties); and




 
(c)
Mega Media shall remain responsible for all debts incurred prior to the closing.



Section 2.5 Information. The information concerning Mega Media as set forth in
this Agreement and in the attached Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


Section 2.6 Title and Related Matters. Mega Media has good and marketable title
to and is the sole and exclusive owner of all of its properties, inventory,
interests in properties and assets, real and personal (collectively, the
"Assets") free and clear of all liens, pledges, charges or encumbrances. Except
as set forth in the attached Schedules, Mega Media owns free and clear of any
liens, claims, encumbrances, royalty interests or other restrictions or
limitations of any nature whatsoever and all procedures, techniques, marketing
plans, business plans, methods of management or other information utilized in
connection with Mega Media's business. Except as set forth in the attached
Schedules, no third party has any right to, and Mega Media has not received any
notice of infringement of or conflict with asserted rights of others with
respect to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of Mega Media or any material portion of its
properties, assets or rights.


Section 2.7 Litigation and Proceedings. There are no actions, suits or
proceedings pending or threatened by or against or affecting Mega Media, at law
or in equity, before any court or other governmental agency or instrumentality,
domestic or foreign or before any arbitrator of any kind that would have a
material adverse effect on the business, operations, financial condition, income
or business prospects of Mega Media. Mega Media does not have any knowledge of
any default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule or regulation of any court, arbitrator or governmental
agency or instrumentality.


Section 2.8 Contracts. On the Closing Date:



 
(a)
Except for those enumerated on the attached Schedules, there are no material
contracts, agreements, franchises, license agreements, or other commitments to
which Mega Media is a party to or by which it or any of its subsidiaries or
properties are bound;

 
5

--------------------------------------------------------------------------------


 

 
(b)
Except as enumerated on the attached Schedules, Mega Media is not a party to any
contract, agreement, commitment or instrument or subject to any charter or other
corporate restriction or any judgment, order, writ, injunction, decree or award
which materially and adversely affects, or in the future may (as far as Mega
Media can now foresee) materially and adversely affect, the business,
operations, properties, assets or conditions of Mega Media; and




 
(c)
Except as enumerated on the attached Schedules, Mega Media is not a party to any
material oral or written: (i) contract for the employment of any officer or
employee; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension, benefit or retirement plan, agreement or arrangement
covered by Title IV of the Employee Retirement Income Security Act, as amended;
(iii) agreement, contract or indenture relating to the borrowing of money; (iv)
guaranty of any obligation for the borrowing of money or otherwise, excluding
endorsements made for collection and other guaranties of obligations, which, in
the aggregate exceeds $1,000; (v) consulting or other contract with an unexpired
term of more than one year or providing for payments in excess of $10,000 in the
aggregate; (vi) collective bargaining agreement; and (vii) contract, agreement,
or other commitment involving payments by it for more than $10,000 in the
aggregate.



Section 2.9 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, or constitute an event of
default under, any material indenture, mortgage, deed of trust or other material
contract, agreement or instrument to which Mega Media is a party or to which any
of its properties or operations are subject.


Section 2.10 Material Contract Defaults.  To the best of Mega Media's knowledge
and belief, it is not in default in any material respect under the terms of any
outstanding contract, agreement, lease or other commitment which is material to
the business, operations, properties, assets or condition of Mega Media, and
there is no event of default in any material respect under any such contract,
agreement, lease or other commitment in respect of which Mega Media has not
taken adequate steps to prevent such a default from occurring.


Section 2.11 Governmental Authorizations. To the best of Mega Media’s knowledge,
Mega Media has all licenses, franchises, permits and other governmental
authorizations that are legally required to enable it to conduct its business
operations in all material respects as conducted on the date hereof. Except for
compliance with federal and state securities or corporation laws, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by Mega Media of the transactions contemplated
hereby.


Section 2.12 Compliance with Laws and Regulations.  To the best of Mega Media's
knowledge and belief, Mega Media has complied with all applicable statutes and
regulations of any federal, state or other governmental entity or agency
thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
Mega Media or would not result in Mega Media's incurring any material liability.


Section 2.13 Insurance. All of Mega Media’s insurable properties are insured for
Mega Media‘s benefit under valid and enforceable policy or policies containing
substantially equivalent coverage and will be outstanding and in full force at
the Closing Date.


6

--------------------------------------------------------------------------------


Section 2.14 Approval of Agreement. The directors of Mega Media have authorized
the execution and delivery of this Agreement and have approved the transactions
contemplated hereby.


Section 2.15 Material Transactions or Affiliations. As of the Closing Date,
there will exist no material contract, agreement or arrangement between Mega
Media and any person who was at the time of such contract, agreement or
arrangement an officer, director or person owning of record, or known by Mega
Media to own beneficially, ten percent (10%) or more of the issued and
outstanding Common Shares of Mega Media and which is to be performed in whole or
in part after the date hereof except with regard to an agreement with the Mega
Media shareholders providing for the distribution of cash to provide for payment
of federal and state taxes on Subchapter S income. Mega Media has no commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into any other material transactions with, any such affiliated person.




ARTICLE III
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 3.1 Share Exchange/Delivery of Mega Media Securities. On the Closing
Date, the holders of all of the Mega Media Common Shares, consisting of
5,277,446 shares of common stock, par value $.001 per share and, shall deliver
to Edulink certificates or other documents evidencing all of the issued and
outstanding Mega Media Common Shares, duly endorsed in blank or with executed
power attached thereto in transferable form. On the Closing Date, all previously
issued and outstanding Common Shares of Mega Media shall be transferred to
Edulink, so that Mega Media shall become a wholly owned subsidiary of Edulink.


Section 3.2 Issuance of Edulink Shares. In exchange for all of the Mega Media
Common Shares tendered pursuant to Section 3.1, Edulink shall issue, upon the
increase in the authorized capital stock and pursuant to Section 3.3, to the MM
Shareholders set forth on Schedule 3.2 a total number of shares of Edulink
common stock or convertible preferred stock, which will represent, and equate
to, 90% of Edulink’s issued and outstanding fully diluted common stock after the
transaction is closed. Such shares are restricted in accordance with Rule 144 of
the 1933 Securities Act.


Section 3.3 Additional Consideration. To induce MM Group, and as consideration
for the acquisition, Edulink agrees to obtain from a majority of its
shareholders, and deliver to Mega Media, along with the aforementioned
shareholders’ share certificates to be held in escrow, on the Closing Date, duly
executed irrevocable proxies, so that Mega Media has the authority to run its
business uninterrupted and to perform the following actions on behalf of
Edulink: (1) Amend the Articles of Incorporation (the “Amendment”) to (a)
increase the authorized common stock to a sufficient number of shares to allow
for the issuances in Section 3.2 constituting 90% of the outstanding capital
stock, and (b) effectuate a reverse split (the “Reverse Split”); (2) file with
the State of Nevada Amended Articles of Incorporation approving the Amendment;
(3) file with the SEC a Preliminary 14C Information Statement approving the
resolution and Amendment (and then immediately file a Definitive 14C Information
Statement pursuant to the time provisions of Regulation 14C of the 1934 Exchange
Act); (4) obtain a new CUSIP number and file with the NASD the requisite 10b17
information approving the increase in authorized shares; (5) within 45 days from
the Closing Date, issue to the MM Shareholders set forth on Schedule 3.2 a total
number of shares of Edulink common stock representing, and equating to, 90% of
Edulink’s issued and outstanding common stock; and (6) that each of the new
officers of Edulink be, and each of them hereby is, authorized, empowered and
directed, on behalf of Edulink, to execute, deliver and file the documents,
instruments and papers covered by Sections 3.1, 3.2 and 3.3, and to take any and
all other action as they or any of them may deem necessary or appropriate for
the purpose of carrying out the intent of this Agreement, and that the authority
of such officers to execute and deliver any such documents, instruments and
papers and to take any such other action shall be conclusively evidenced by
their execution and delivery thereof or their taking thereof. Notwithstanding,
in the event the SEC does not approve the 14C Information Statement within six
months from the Closing Date, so that Section 3.2 cannot be effectuated, the MM
Group has the sole option to terminate this Agreement and the transactions
contemplated herein will be deemed null and void.


7

--------------------------------------------------------------------------------


Section 3.4 Present Liabilities of Edulink. Subsequent to closing, the
liabilities and obligations of Edulink set forth on Schedule 3.4 shall remain
liabilities of Edulink. In addition, the present officers and directors of
Edulink shall be released from any and all liabilities related thereto.
 
Section 3.5 Events Prior to Closing. Upon execution hereof or as soon thereafter
as practical, management of Edulink and Mega Media shall execute, acknowledge
and deliver (or shall cause to be executed, acknowledged and delivered) any and
all certificates, opinions, financial statements, schedules, agreements,
resolutions rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced herein below.


Section 3.6 Closing. The closing ("Closing") of the transactions contemplated by
this Agreement shall be on the date and at the time the exchange documents are
filed with the New York and Nevada Secretary’s of State in accordance with
applicable laws.
 
Section 3.7 Termination.


 
(a)
This Agreement may be terminated by the board of directors or majority interest
of Shareholders of either Edulink or Mega Media, respectively, at any time prior
to the Closing Date if:




 
(i)
there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or




 
(ii)
any of the transactions contemplated hereby are disapproved by any regulatory
authority whose approval is required to consummate such transactions.



In the event of termination pursuant to Paragraph (a) of this Section 3.5, no
obligation, right, or liability shall arise hereunder and each party shall bear
all of the expenses incurred by it in connection with the negotiation, drafting
and execution of this Agreement and the transactions herein contemplated.



 
(b)
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of Edulink if Mega Media shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Mega Media contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to Mega
Media. If this Agreement is terminated pursuant to Paragraph (b) of this Section
3.5, this Agreement shall be of no further force or effect and no obligation,
right or liability shall arise hereunder.

 
8

--------------------------------------------------------------------------------


 

 
(c)
This Agreement may be terminated at any time prior to the Closing Date by action
of the board of directors of Mega Media if Edulink shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of Edulink contained
herein shall be inaccurate in any material respect, which noncompliance or
inaccuracy is not cured after 20 days written notice thereof is given to
Edulink. If this Agreement is terminated pursuant to Paragraph (c) of this
Section 3.5, this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.



In the event of termination pursuant to paragraph (b) and (c) of Section 3.5,
the breaching party shall bear all of the expenses incurred by the other party
in connection with the negotiation, drafting and execution of this Agreement and
the transactions herein contemplated.


Section 3.8 Directors of Edulink After Acquisition. After the Closing Date,
Michael Rosenfeld shall resign as the sole member of the Board of Directors of
Edulink and Aleksandr Shvarts, Dr. Lev Paukman, and David Kokakis shall be
appointed to the Board of Directors of Edulink. Each director shall hold office
until his successor has been duly elected and has qualified or until his death,
resignation or removal.


Section 3.9 Officers of Edulink.  Upon the closing, the following person shall
be appointed as officer of Edulink:
 

 
Name
 
Office
             
Aleksandr Shvarts
 
CEO & Chairman of the Board
   
David Kokakis
 
President
   
Gennady Pomeranets
 
CFO & Treasurer
   
Eric Schwartz
 
Vice President
           

 


ARTICLE IV
SPECIAL COVENANTS


Section 4.1 Access to Properties and Records. Prior to closing, Edulink and Mega
Media will each afford to the officers and authorized representatives of the
other full access to the properties, books and records of each other, so that
each may have full opportunity to make such reasonable investigation as it shall
desire to make of the affairs of the other and each will furnish the other with
such additional financial and operating data and other information as to the
business and properties of each other, as the other shall from time to time
reasonably request.


Section 4.2 Availability of Rule 144. Edulink and MM Shareholders holding
"restricted securities", as that term is defined in Rule 144 of the 1933
Securities Act will remain as “restricted securities”. Edulink is under no
obligation to register such shares under the Securities Act, or otherwise. The
stockholders of Edulink and Mega Media holding restricted securities of Edulink
and Mega Media as of the date of this Agreement and their respective heirs,
administrators, personal representatives, successors and assigns, are intended
third party beneficiaries of the provisions set forth herein. The covenants set
forth in this Section 4.2 shall survive the Closing and the consummation of the
transactions herein contemplated.


9

--------------------------------------------------------------------------------


Section 4.3 Special Covenants and Representations Regarding the Edulink Common
Shares to be Issued in the Exchange. The consummation of this Agreement,
including the issuance of the Edulink Common Shares to the Shareholders of Mega
Media as contemplated hereby, constitutes the offer and sale of securities under
the Securities Act, and applicable state statutes. Such transaction shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, inter alia, upon the
circumstances under which the Mega Media Shareholders acquire such securities.


Section 4.4 Third Party Consents. Edulink and Mega Media agree to cooperate with
each other in order to obtain any required third party consents to this
Agreement and the transactions herein contemplated.
 
Section 4.5 Actions Prior to and Subsequent to Closing.
 



 
(a)
From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, Edulink and Mega Media will each
use its best efforts to:




 
(i)
maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty;

 
(ii)
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it; and

 
(iii)
perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business.




 
(b)
From and after the date of this Agreement until the Closing Date, Edulink will
not, without the prior consent of Mega Media:




 
(i)
except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;

 
(ii)
declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;

 
(iii)
enter into or amend any employment, severance or agreements or arrangements with
any directors or officers;

 
(iv)
grant, confer or award any options, warrants, conversion rights or other rights
not existing on the date hereof to acquire any Common Shares; or

 
(v)
purchase or redeem any Common Shares.

 
Section 4.6 Indemnification.



 
(a)
Edulink hereby agrees to indemnify Mega Media, each of the officers, agents and
directors and current shareholders of Mega Media as of the Closing Date against
any loss, liability, claim, damage or expense (including, but not limited to,
any and all expense whatsoever reasonably incurred in investigating, preparing
or defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement; and

 
10

--------------------------------------------------------------------------------


 

 
(b)
Mega Media hereby agrees to indemnify Edulink, each of the officers, agents,
directors and current shareholders of Edulink as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject arising out of or based on
any inaccuracy appearing in or misrepresentation made in this Agreement. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.



ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF EDULINK
 
The obligations of Edulink under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:


Section 5.1 Accuracy of Representations. The representations and warranties made
by Mega Media in this Agreement were true when made and shall be true at the
Closing Date with the same force and effect as if such representations and
warranties were made at the Closing Date (except for changes therein permitted
by this Agreement), and Mega Media shall have performed or compiled with all
covenants and conditions required by this Agreement to be performed or complied
with by Mega Media prior to or at the Closing. Edulink shall be furnished with a
certificate, signed by a duly authorized officer of Mega Media and dated the
Closing Date, to the foregoing effect.


Section 5.2 Director Approval.  The Board of Directors of Edulink shall have
approved this Agreement and the transactions contemplated herein.
 
Section 5.3 Officer's Certificate.  Edulink shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Mega Media to the effect that: (a) the representations and warranties of Mega
Media set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Effective Date; (b) Mega Media has performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of this Agreement to be performed, satisfied or complied with by it
as of the Effective Date; (c) since such date and other than as previously
disclosed to Mega Media on the attached Schedules, Mega Media has not entered
into any material transaction other than transactions which are usual and in the
ordinary course if its business; and (d) no litigation, proceeding,
investigation or inquiry is pending or, to the best knowledge of Mega Media,
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement or, to the
extent not disclosed in the Mega Media Schedules, by or against Mega Media which
might result in any material adverse change in any of the assets, properties,
business or operations of Mega Media.


Section 5.4 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of Mega Media.


11

--------------------------------------------------------------------------------


Section 5.5 Other Items.  Edulink shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
Edulink may reasonably request.


Section 5.6 Payments for 1934 Exchange Act Compliance. Mega media shall be
required to make all payments to Edulink’s previous auditor and any other
auditors that are required to undertake the work set forth in Section 6.5 to
become complaint under the 1934 Exchange Act.


ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF MEGA MEDIA


The obligations of Mega Media under this Agreement are subject to the
satisfaction, at or before the Closing date (unless otherwise indicated herein),
of the following conditions:


Section 6.1 Accuracy of Representations. The representations and warranties made
by Mega Media in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and Edulink shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by Edulink prior to or at the Closing. Mega Media shall have been furnished
with a certificate, signed by a duly authorized executive officer of Edulink and
dated the Closing Date, to the foregoing effect.


Section 6.2 Director Approval. The Board of Directors of Mega Media shall have
approved this Agreement and the transactions contemplated herein.


Section 6.3 Officer's Certificate.  Mega Media shall be furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Edulink to the effect that: (a) the representations and warranties of Edulink
set forth in the Agreement and in all Exhibits, Schedules and other documents
furnished in connection herewith are in all material respects true and correct
as if made on the Effective Date; and (b) Edulink has performed all covenants,
satisfied all conditions, and complied with all other terms and provisions of
the Agreement to be performed, satisfied or complied with by it as of the
Effective Date.


Section 6.4 No Material Adverse Change. Prior to the Closing Date, there shall
not have occurred any material adverse change in the financial condition,
business or operations of nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business or operations of Edulink.


Section 6.5 1934 Exchange Act Compliance. Edulink is presently non-compliant
with its 1934 Exchange Act filing requirements. As a condition to closing,
Edulink must file any necessary reports to become current with its 1934 Exchange
Act filings. This shall include, but not be limited to, all annual and quarterly
filings.


Section 6.6 Authorized Shares. Prior to the Closing Date, Edulink shall file an
amendment to its articles of incorporation in the State of Nevada increasing its
authorized shares to 3,000,000,000 shares of common stock, $0.001 par value.


12

--------------------------------------------------------------------------------


 
ARTICLE VII
MISCELLANEOUS


Section 7.1 Brokers and Finders. Each party to this Agreement represents and
warrants that it is under no obligation, express or implied, to pay certain
finders in connection with the bringing of the parties together in the
negotiation, execution, or consummation of this Agreement. The parties each
agree to indemnify the other against any claim by any third person for any
commission, brokerage or finder's fee or other payment with respect to this
Agreement or the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.2 Law, Forum and Jurisdiction. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York, United States
of America.


Section 7.3 Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by prepaid telegram
addressed as follows:


If to Edulink:  


If to Mega Media: 1122 Coney Island Avenue, Suite 210
Brooklyn, New York 11230
 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.


Section 7.4 Attorneys' Fees. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


Section 7.5 Confidentiality. Each party hereto agrees with the other party that,
unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except: (i) to the
extent such data is a matter of public knowledge or is required by law to be
published; and (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.


Section 7.6 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party's schedules delivered pursuant
to this Agreement.


Section 7.7 Third Party Beneficiaries.  This contract is solely between Edulink
and Mega Media and except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


13

--------------------------------------------------------------------------------


Section 7.8 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof. This Agreement alone
fully and completely expresses the agreement of the parties relating to the
subject matter hereof. There are no other courses of dealing, understanding,
agreements, representations or warranties, written or oral, except as set forth
herein. This Agreement may not be amended or modified, except by a written
agreement signed by all parties hereto.


Section 7.9 Survival; Termination. The representations, warranties and covenants
of the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for 18 months.


Section 7.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.11  Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a written consent by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a written consent
by the party or parties for whose benefit the provision is intended.


Section 7.12 Expenses. Each party herein shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.


Section 7.13 Headings; Context. The headings of the sections and paragraphs
contained in this Agreement are for convenience of reference only and do not
form a part hereof and in no way modify, interpret or construe the meaning of
this Agreement.


Section 7.14 Benefit. This Agreement shall be binding upon and shall inure only
to the benefit of the parties hereto, and their permitted assigns hereunder.
This Agreement shall not be assigned by any party without the prior written
consent of the other party.


Section 7.15 Public Announcements. Except as may be required by law, neither
party shall make any public announcement or filing with respect to the
transactions provided for herein without the prior consent of the other party
hereto.


Section 7.16 Severability. In the event that any particular provision or
provisions of this Agreement or the other agreements contained herein shall for
any reason hereafter be determined to be unenforceable, or in violation of any
law, governmental order or regulation, such unenforceability or violation shall
not affect the remaining provisions of such agreements, which shall continue in
full force and effect and be binding upon the respective parties hereto.


Section 7.17 Failure of Conditions; Termination. In the event of any of the
conditions specified in this Agreement shall not be fulfilled on or before the
Closing Date, either of the parties have the right either to proceed or, upon
prompt written notice to the other, to terminate and rescind this Agreement. In
such event, the party that has failed to fulfill the conditions specified in
this Agreement will be liable for the other party’s legal fees. The election to
proceed shall not affect the right of such electing party reasonably to require
the other party to continue to use its efforts to fulfill the unmet conditions.


14

--------------------------------------------------------------------------------


Section 7.18 No Strict Construction. The language of this Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party hereto, regardless of who drafted or was
principally responsible for drafting the Agreement or terms or conditions
hereof.


Section 7.19 Execution Knowing and Voluntary. In executing this Agreement, the
parties severally acknowledge and represent that each: (a) has fully and
carefully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.


Section 7.20 Amendment. At any time after the Closing Date, this Agreement may
be amended by a writing signed by both parties, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the party
or parties for whose benefit the provision is intended.










[Remainder of Page Intentionally Blank]


[Signature Page Follows]
 
15

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives and entered into
as of the date first above written.
 
ATTEST:
 
EDULINK, INC.
          
By:
/s/ Michael Rosenfeld
   
Name:
Michael Rosenfeld
   
Title:
CEO



ATTEST:
 
MEGA MEDIA GROUP, INC.
          
By:
/s/ Aleksandr Shvarts
   
Name:
Aleksandr Shvarts
   
Title:
CEO



16

--------------------------------------------------------------------------------


 
SCHEDULE 1.2


Rescigno Certificate for 735,000,000 shares of common stock
 
17

--------------------------------------------------------------------------------


SCHEDULE 1.5


Judgment ordering the issuance of 735,000,000 shares of common stock to
Rescigno 
 
18

--------------------------------------------------------------------------------


Schedule 3.2


Mega Media Shareholders




Aleksandr Shvarts
Alex Puzaitzer
Andre Anekeyev
Andrew Furhman
Andy Tavel
Anna Perkerman
Annette Sharvit
Boris Motovich
Boris Tantsky
Danny Vinokur
David Kokakis
Dr. Lev Paukman
Elan Kaufman
Eric Schwartz
Fd Import
Galina Goldberg
Gennady Pomeranets
Kirill Zadov
Marina Stronkin
Matrix Alliance
Michael Koblenz
Michael Kaufman
Michael Novakhov
Mikhail Bouzoukashvilli
Moshe Soloway
Nicole Caracappa
Olena Ahafonova
Ric Aliberti
Richard Larson
Julia Milne
Viktor Lushin
Vldimir Grjonko
Yevgeny Morgovsky
Yuri Pirags
Yuriy Avezov



19

--------------------------------------------------------------------------------

